Case 6:20-cv-00274-JCB-KNM Document 11 Filed 09/03/21 Page 1 of 1 PageID #: 30




                                    No. 6:20-cv-00274

                                   Rhonda Kay Sallie,
                                       Plaintiff,
                                           v.
                                   Steve Hugo et al.,
                                      Defendants.


                                         ORDER

                Plaintiff Rhonda Sallie, a resident of Palestine, Texas proceed-
            ing pro se, filed this lawsuit against assistant district attorney
            Steve Hugo and two private citizens, identified as Jerry Durham
            and Brenda Sapp. This case was referred to United States Magis-
            trate Judge K. Nicole Mitchell. The magistrate judge issued a re-
            port recommending that this lawsuit be dismissed with prejudice
            for purposes of proceeding in forma pauperis. Doc. 9. No objec-
            tions were filed to the magistrate judge’s report.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the court reviews it only for
            clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996). Having reviewed the magistrate judge’s re-
            port, and being satisfied that it contains no clear error, the court
            accepts its findings and recommendation. Plaintiff’s claims are
            dismissed with prejudice for purposes of proceeding in forma pau-
            peris.
                                   So ordered by the court on September 3, 2021.



                                                J. C AM PB EL L B A RK ER
                                                United States District Judge
